1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SOPHIA BRULEE, et al.,                            )    Case No.: 1:17-cv-1434- JLT
                                                       )
12                  Plaintiffs,                        )    ORDER DISMISSING THE ACTION WITH
                                                       )    PREJUDICE
13          v.                                         )
14   MIDVALE INDEMNITY COMPANY, et al.,                )    (Doc. 38)
                                                       )
15                  Defendants.                        )
                                                       )
16
17          On November 30, 2018, the parties filed a “Stipulation of Dismissal,” indicating the all
18   remaining parties agreed that the action is “dismissed in its entirety with prejudice.” (Doc. 38 at 1)
19   Therefore, the action is DISMISSED WITH PREJUDICE.
20
21   IT IS SO ORDERED.
22      Dated:     December 7, 2018                              /s/ Jennifer L. Thurston
23                                                         UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
